DETAILED ACTION
This non-final rejection is responsive to the request for continued examination filed 12 August 2020.
Claims 1-4, 7, 16, and 19 are amended. Claim 20 is added. Claims 5, 12-15, and 18 remain cancelled. No claims have been withdrawn. Therefore, claims 1-4, 6-11, 16-17, and 19-20 are presently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2020 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to the claim interpretation under 35 U.S.C. § 112(f) have been fully considered but they are not persuasive. 
The Applicant does not present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The Applicant is directed toward MPEP § 2181, subsection I. The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Claim 1 recites a list of units, including “a first measuring unit,” “a spectral component selecting unit,” “a second measuring unit,” and “a classifier generating unit.” The modifiers for these units do not have a specific structural meaning. A generic placeholder coupled with a function may invoke 35 U.S.C. § 112(f) when it is preceded by a non-structural modifier that does not have any generally understood structural meaning in the art. Further, similar to the term “unit,” the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015) at 1350–51.
The Examiner is unable to find information regarding the Applicant’s cited case law Ex Parte Robert D. Black, and it is unclear to the Examiner what the Applicant intended to argue by stating that “‘configured to’ invokes structure that can be compared with cited art to determine whether it is the same or different from cited art” (Remarks, p. 8). From the up-to-date MPEP § 
From MPEP § 2181, subsection I, “Examiners will apply 35 U.S.C. 112(f) to a claim limitation that uses the term ‘means’ or generic placeholder associated with functional language, unless that term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., ‘filters’), or (2) otherwise modified by sufficient structure or material for achieving the claimed function.” The limitations in claim 1 do not appear to recite any type of structural modifier that is defined in the specification or known by one skilled in the art. The modifiers for the units recited in claim 1 do not have a specific structural meaning. A generic placeholder coupled with a function may invoke 35 U.S.C. § 112(f) when it is preceded by a non-structural modifier that does not have any generally understood structural meaning in the art. The Applicant argues that “the Office Action is required to show a lack [of] structure or material to perform any purported claim function” (Remarks, p. 8). However, the burden falls on the Applicant to present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant's arguments with respect to the claim interpretation under 35 U.S.C. § 102 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The Applicant argues that “the Office Action/Examiner has not pointed out the specific language in Costa that teaches any one of the above elements” (Remarks, p. 11). On the contrary, specific portions of Costa are cited in the previous Office Action that teach every recited limitation of the claims. The Applicant has not provided any further argument about how the cited portions of Costa do not teach the recited claims.
Applicant's arguments with respect to the claim interpretation under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
The Applicant argues that “processing to be performed to calculate the Mahalanobis distance according to Costa is greatly different from the claimed invention … because Costa neither describes nor suggests an element equivalent to the first region recited in claims 1, 16 and 19” (Remarks, p. 13).
The Examiner respectfully disagrees. The previous Office Action cites col. 12, lines 54-56 in Costa to teach a partial region of a measurement region, or the claimed first region. The Applicant does not provide reasoning for why this cited portion of Costa does not teach the claimed limitation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “performing measurement at a limited partial region in advance can reduce the time taken for measurement”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first measuring unit configured to,” “a spectral component selecting unit configured to,” “a second measuring unit configured to,” and “a classifier generating unit configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, 10-11, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Costa et al. (US 6,421,553) (“Costa”). 
Regarding claim 1, Costa teaches a sample information obtaining system (Costa, col. 6, lines 52-56 and FIGS. 1-2, “FIG. 1 depicts an exemplary spectroscopic system 100 employing a spectral data classification method according to an illustrative embodiment of the invention. The spectroscopic system comprises a console 102 connected to a probe 104 by a cable 106.” Costa, col. 7, lines 1-4, “The console 102 comprises a computer 202 which executes software that controls the operation of the spectroscopic system 100. The software comprises one or more modules recorded on machine-readable media.”), comprising:
a first measuring unit configured to measure first spectral data items that are subject to a first region of a measurement region and that store intensity values respectively for spectral components, the first region being a partial region of the measurement region (Costa, col. 18, lines 63-67 and col. 19, lines 1-17, “                        
                            
                                
                                    N
                                
                                
                                    A
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                
                                
                                    A
                                
                            
                        
                     represent normalized reference spectra corresponding to normal health and CIN II/III, respectively. The computer 202 can select the m-dimensional vector that contains the lth sample of the normalized normal health data at wavelengths                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    λ
                                
                                
                                    m
                                
                            
                        
                     [each wavelength representing a spectral component] which is designated as                         
                            
                                
                                    N
                                
                                
                                    A
                                
                            
                            
                                
                                    l
                                
                            
                            =
                            (
                            
                                
                                    N
                                
                                
                                    A
                                
                            
                            
                                
                                    l
                                    ,
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            
                                
                                    N
                                
                                
                                    A
                                
                            
                            
                                
                                    l
                                    ,
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    N
                                
                                
                                    A
                                
                            
                            
                                
                                    l
                                    ,
                                    
                                        
                                            λ
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            )
                        
                     [each element representing an intensity value for a respective spectral component]. The computer 202 can construct the vector                         
                            
                                
                                    N
                                
                                
                                    A
                                
                            
                            
                                
                                    (
                                    l
                                    )
                                
                                
                                    j
                                    ,
                                    k
                                
                            
                        
                     to be the sub-vector  of                         
                            
                                
                                    N
                                
                                
                                    A
                                
                            
                            (
                            l
                            )
                        
                    , whose wavelengths are sampled at                         
                            {
                            
                                
                                    λ
                                
                                
                                    j
                                    1
                                
                            
                            ,
                            
                                
                                    λ
                                
                                
                                    j
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    λ
                                
                                
                                    j
                                    ,
                                    
                                        
                                            m
                                        
                                        
                                            1
                                            j
                                        
                                    
                                
                            
                            }
                            ∈
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    1
                                
                            
                            {
                            j
                            }
                        
                     and                         
                            {
                            
                                
                                    λ
                                
                                
                                    k
                                    1
                                
                            
                            ,
                            
                                
                                    λ
                                
                                
                                    k
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    λ
                                
                                
                                    k
                                    ,
                                    
                                        
                                            m
                                        
                                        
                                            2
                                            k
                                        
                                    
                                
                            
                            }
                            ∈
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    2
                                
                            
                            {
                            k
                            }
                        
                     [the included range of wavelengths representing a first region of a measurement region, the measurement region being the electromagnetic spectrum], where                         
                            
                                
                                    m
                                
                                
                                    1
                                    j
                                
                            
                        
                     is the number of wavelengths in                         
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    1
                                
                            
                            {
                            j
                            }
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    k
                                
                            
                        
                     is the number of wavelengths in                         
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    2
                                
                            
                            {
                            k
                            }
                        
                    , and                         
                            
                                
                                    m
                                
                                
                                    1
                                    j
                                
                            
                        
                    +                        
                            
                                
                                    M
                                
                                
                                    2
                                    k
                                
                            
                        
                    <m (total number of wavelengths). In equivalent mathematical terms, 
                
                    
                        
                            N
                        
                        
                            A
                        
                    
                    
                        
                            (
                            l
                            )
                        
                        
                            j
                            ,
                            k
                        
                    
                    =
                    (
                    
                        
                            N
                        
                        
                            A
                        
                    
                    
                        
                            l
                            ,
                            
                                
                                    λ
                                
                                
                                    j
                                    1
                                
                            
                        
                    
                    ,
                    
                        
                            N
                        
                        
                            A
                        
                    
                    
                        
                            l
                            ,
                            
                                
                                    λ
                                
                                
                                    j
                                    2
                                
                            
                        
                    
                    ,
                    …
                    ,
                    
                        
                            N
                        
                        
                            A
                        
                    
                    
                        
                            l
                            ,
                            
                                
                                    λ
                                
                                
                                    j
                                    ,
                                    
                                        
                                            m
                                        
                                        
                                            1
                                            j
                                        
                                    
                                
                            
                        
                    
                    ,
                    
                        
                            N
                        
                        
                            A
                        
                    
                    
                        
                            l
                            ,
                            
                                
                                    λ
                                
                                
                                    k
                                    1
                                
                            
                        
                    
                    ,
                    
                        
                            N
                        
                        
                            A
                        
                    
                    
                        
                            l
                            ,
                            
                                
                                    λ
                                
                                
                                    k
                                    2
                                
                            
                        
                    
                    ,
                    …
                    ,
                    
                        
                            N
                        
                        
                            A
                        
                    
                    
                        
                            l
                            ,
                            
                                
                                    λ
                                
                                
                                    k
                                    ,
                                    
                                        
                                            m
                                        
                                        
                                            2
                                            k
                                        
                                    
                                
                            
                        
                    
                    )
                
            
for l=1, 2, . . . , n1. The computer 202 can equally select and construct a similar vector for a spectrum corresponding to a reference specimen known to exhibit CIN II/III, namely                         
                            
                                
                                    H
                                
                                
                                    A
                                
                            
                            
                                
                                    (
                                    h
                                    )
                                
                                
                                    j
                                    ,
                                    k
                                
                            
                        
                    , h=1, 2, . . . , n4 [where reference specimen spectra sub-vectors represent first spectral data items].”);
a spectral component selecting unit configured to select, based on a Mahalanobis distance between groups each composed of one or some of first spectral data items, machine-learning spectral components from among spectral components (Costa, col. 20, lines 23-25, “The set of wavelength indices {t1, t2} [wavelengths corresponding to the indices represent machine-learning spectral components] which minimizes Sjk, is an optimized wavelength subset that the computer 202 can use to construct the Mahalanobis matrix.” Costa, col. 20, lines 55-67 and col. 21, lines 1-11, “The sum sjk measures the effectiveness of the Mahalanobis distances on tissue classification. That is if d(a,b) [example of a Mahalanobis distance between groups each composed of one or some of first spectral data items] is small, then Xjk(a) is close to Xjk(b) and hence                         
                            
                                
                                    1
                                
                                
                                    
                                        
                                            (
                                            d
                                            
                                                
                                                    a
                                                    ,
                                                    b
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     is large. That is, the spectra represented by Xjk(a) and Xjk(b) are close, and the specimens from which the spectra were recorded belong to the same tissue class, or exhibit the same condition or state of health. If, conversely, d(a,b) is large, then Xjk(a) is ‘far away [from]’ Xjk(b) and hence                         
                            
                                
                                    1
                                
                                
                                    
                                        
                                            (
                                            d
                                            
                                                
                                                    a
                                                    ,
                                                    b
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     is small. One may infer that the spectra represented by Xjk(a) and Xjk(b) are different, and the specimens from which they were recorded belong to distinct tissue classes, or exhibit different conditions. Thus, the computer 202 can determine the wavelengths that give the best separation between tissue classes by identifying a minimum sum sjk.”);
a second measuring unit configured to measure machine-learning spectral data items that are subject to a second region of the measurement region and that store intensity values respectively for the machine-learning spectral components, the second region including the first region and being larger than the first region (Costa, col. 19, Equation (10) teaches a second region, including the first region and being larger than the first region, where each entry in Xj,k represents a sub-vector spectrum corresponding to a reference specimen. Included in Xj,k are machine-learning spectral data items that store intensity values respectively for the machine-learning spectral components.); and
a classifier generating unit configured to perform machine learning by using the machine-learning spectral data items and generate a classifier that classifies a spectral data item (Costa, col. 23, lines 5-15, “In one embodiment, a test spectrum [a spectral data item] recorded from a test specimen is classified by comparison with the reference spectra [the machine-learning spectral data items] recorded from specimens having known conditions. The test spectrum corresponding to a specimen having an unknown condition is processed in exactly the same manner as the reference spectra are processed. The N-dimensional point for the unknown spectrum is plotted in the N-dimensional space, and its location is evaluated relative to the locations of the centroids of the neighborhoods of reference spectra [a method to perform machine learning]. In an illustrative embodiment, this evaluation of location uses the Mahalanobis distance calculation.” The classification of a test spectrum in one embodiment in Costa implicitly discloses a classifier generated using the reference spectra.).

Regarding claim 4, Costa teaches the sample information obtaining system according to Claim 1, wherein the spectral component selecting unit selects the machine-learning spectral components more finely at a first part of the spectral components than at a second part of the spectral components where the Mahalanobis distance is smaller than the first part of the spectral components (Costa, col. 20, lines 23-25, “The set of wavelength indices {t1, t2} [wavelengths corresponding to the indices represent machine-learning spectral components] which minimizes Sjk, is an optimized wavelength subset that the computer 202 can use to construct the Mahalanobis matrix.” Costa, col. 20, lines 55-67 and col. 21, lines 1-11, “The sum sjk measures the effectiveness of the Mahalanobis distances on tissue classification. That is if d(a,b) is small, then Xjk(a) is close to Xjk(b) and hence                                 
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    (
                                                    d
                                                    
                                                        
                                                            a
                                                            ,
                                                            b
                                                        
                                                    
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                             is large. That is, the spectra represented by Xjk(a) and Xjk(b) are close, and the specimens from which the spectra were recorded belong to the same tissue class, or exhibit the same condition or state of health. If, conversely, d(a,b) is large, then Xjk(a) is ‘far away [from]’ Xjk(b) and hence                                 
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    (
                                                    d
                                                    
                                                        
                                                            a
                                                            ,
                                                            b
                                                        
                                                    
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                             is small. One may infer that the spectra represented by Xjk(a) and Xjk(b) are different, and the specimens from which they were recorded belong to distinct tissue classes, or exhibit different conditions. Thus, the computer 202 can determine the wavelengths that give the best separation between tissue classes by identifying a minimum sum sjk.” The selection of a subset of wavelengths that minimizes Sjk discloses selecting the machine-learning spectral components more finely at a first part of the spectral components, where a second part is disclosed by a larger set of wavelengths where the Mahalanobis distance is smaller.).

Regarding claim 6, Costa teaches the sample information obtaining system according to Claim 1, wherein the spectral data items are spectral data items stored for respective pixels in image data (Costa, col. 9, lines 7-11, “the spectroscopic system 100 generates an image from the two types of spectral data [disclosing that the spectral data items are stored for respective pixels in image data], and provides the image as output 312 in a form desired by the colposcopist/user, in either or both of a real-time video image or a recorded image in printed and/or electronic form.”). 

Regarding claim 7, Costa teaches the sample information obtaining system according to Claim 1, wherein the classifier generating unit 
performs, for each of the machine-learning spectral components, an intensity value averaging process in accordance with magnitude of a within-group variance of the first spectral data items (Costa, col. 19, lines 50-67 and col. 20, lines 1-25, “The computer 202 can compute the reduced group mean matrix,                         
                            
                                
                                    X
                                    X
                                
                                -
                            
                        
                    jk as defined by equation (13), [see Equation (13)] and the computer 202 can compute the reduced covariance matrix according to equation 14: [see Equation (14)]. The computer 202 can calculate reduced Mahalanobis matrix as Mjk= Cjk-1 and the reduced Mahalanobis distance between rows in the reduced data matrix Xjk is given by equation (15) [see Equation (15), which involves an intensity value averaging process in accordance with magnitude of a within-group variance of the first spectral data items]. … The set of wavelength indices {t1, t2} [wavelengths corresponding to the indices represent machine-learning spectral components] which minimizes Sjk, is an optimized wavelength subset that the computer 202 can use to construct the Mahalanobis matrix.”)
and performs machine learning (Costa, col. 23, lines 5-7, “a test spectrum recorded from a test specimen is classified [perform machine learning] by comparison with the reference spectra recorded from specimens having known conditions.”). 

Regarding claim 10, Costa teaches the sample information obtaining system according to Claim 1, further comprising: 
a classifying unit configured to classify a spectral data item by using the classifier generated by the classifier generating unit (Costa, col. 23, lines 5-14 and FIG. 3, “a test spectrum recorded from a test specimen is classified [classify a spectral data item] by comparison with the reference spectra recorded from specimens having known conditions. The test spectrum corresponding to a specimen having an unknown condition is processed in exactly the same manner as the reference spectra are processed.” The classification of the test spectra implicitly discloses a classifier generated using the reference spectra. Step 310 in FIG. 3 discloses a classifying unit.). 

Regarding claim 11, Costa teaches the sample information obtaining system according to Claim 10, wherein two-dimensional image data is generated based on a classification result obtained by the classifying unit, the two-dimensional image data being data for distinguishably displaying pixels for which respective spectral data items are stored (Costa, col. 9, lines 3-11 and FIG. 3, “The computer 202 combines the data obtained from the fluorescence spectra and the data obtained from the white light broadband reflectance spectra to classify (or characterize) the specimen in a classification step 310. As necessary, the spectroscopic system 100 generates an image from the two types of spectral data [based on a classification result], and provides the image as output 312 in a form desired by the colposcopist/user, in either or both of a real-time video image or a recorded image in printed and/or electronic form [two-dimensional image data].”). 

Regarding claim 16-17, claims 16-17 are directed to a data processing method for performing steps recited in claims 1 and 10. Therefore the rejections made to claims 1 and 10 are applied to claims 16-17.

Regarding claim 19, claim 19 is directed to a computer-readable storage medium storing a program causing a computer to execute a process comprising steps recited claim 1.
In addition, Costa teaches the following: “The console 102 comprises a computer 202 which executes software that controls the operation of the spectroscopic system 100. The software comprises one or more modules recorded on machine-readable media” (Costa, col. 7, lines 1-4).

Regarding claim 20, Costa teaches the sampling information obtaining system according to Claim 1, wherein the first measuring unit and the second measuring unit are a same unit (Costa, col. 6, lines 52-56 and FIG. 1, “FIG. 1 depicts an exemplary spectroscopic system 100 employing a spectral data classification method according to an illustrative embodiment of the invention. The spectroscopic system comprises a console 102 connected to a probe 104 by a cable 106.” Because a system comprising a console and probe is the only disclosed measuring unit, it is suggests that the first and second measuring units are a same unit.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Nairac et al. (“Choosing an Appropriate Model for Novelty Detection,” July 1997, IEE, Artificial Neural Networks, Conference Publication No. 440, pp. 117-122) (“Nairac”).
Regarding claim 2, Costa teaches the sample information obtaining system according to Claim 1, wherein the spectral component selecting unit selects the machine-learning spectral components in order of decreasing Mahalanobis distance (Costa, col. 21, lines 11-15, “In one embodiment, the computer 202 requires                                 
                                    
                                        
                                            s
                                        
                                        
                                            j
                                            k
                                        
                                    
                                    <
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                
                             [based on a Mahalanobis distance], and determines the wavelength regions of interest [machine-learning spectral components] in order to obtain maximal discrimination between spectra representing tissues that exhibit different states of health.”). 
Costa does not explicitly disclose the apparatus, wherein the spectral component selecting unit selects the plurality of machine-learning spectral components in order of decreasing Mahalanobis distance.
However, Nairac discloses selecting a plurality of machine learning components in order of decreasing value (Nairac, p. 122, 2nd column, “sorting the synthetic data into decreasing values of                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    (
                                    x
                                    )
                                
                             and choosing                                 
                                    t
                                    =
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            p
                                        
                                    
                                    )
                                
                            , where                                 
                                    
                                        
                                            x
                                        
                                        
                                            p
                                        
                                    
                                
                             is the data point at position                                 
                                    p
                                    ×
                                    
                                        
                                            N
                                        
                                        
                                            S
                                        
                                    
                                
                             in the sorted list of                                 
                                    
                                        
                                            N
                                        
                                        
                                            S
                                        
                                    
                                
                             synthetic data points.”).
Both Costa and Nairac are directed to classification based on machine learning. Costa discloses selecting machine learning components based on Mahalanobis distance but not in order of decreasing Mahalanobis distance. Nairac discloses selecting machine-learning components in order of decreasing values. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Costa to include the ordering of machine learning components in decreasing value, as disclosed in Nairac, in order to determine a threshold Mahalanobis distance (Nairac, p. 122), yielding predictable results.

Regarding claim 3, Costa teaches the sample information obtaining system according to Claim 1, wherein the spectral component selecting unit selects the machine-learning spectral components in order of decreasing Mahalanobis distance separately for each of combinations of the groups to be distinguished by the classifier (Costa, col. 21, lines 11-15, “In one embodiment, the computer 202 requires                                 
                                    
                                        
                                            s
                                        
                                        
                                            j
                                            k
                                        
                                    
                                    <
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                
                             [based on a Mahalanobis distance], and determines the wavelength regions of interest [machine-learning spectral components] in order to obtain maximal discrimination between spectra representing tissues that exhibit different states of health.” Costa, col. 20, lines 5-15, Equation (15) shows that Mahalanobis distance is selected for calculation separately for each of combinations of the groups to be distinguished.). 
Costa does not explicitly disclose the apparatus, wherein the spectral component selecting unit selects the plurality of machine-learning spectral components in order of decreasing Mahalanobis distance….
However, Nairac discloses selecting a plurality of machine learning components in order of decreasing value (Nairac, p. 122, 2nd column, “sorting the synthetic data into decreasing values of                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    (
                                    x
                                    )
                                
                             and choosing                                 
                                    t
                                    =
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            p
                                        
                                    
                                    )
                                
                            , where                                 
                                    
                                        
                                            x
                                        
                                        
                                            p
                                        
                                    
                                
                             is the data point at position                                 
                                    p
                                    ×
                                    
                                        
                                            N
                                        
                                        
                                            S
                                        
                                    
                                
                             in the sorted list of                                 
                                    
                                        
                                            N
                                        
                                        
                                            S
                                        
                                    
                                
                             synthetic data points.”).
Both Costa and Nairac are directed to classification based on machine learning. Costa discloses selecting machine learning components based on Mahalanobis distance but not in order of decreasing Mahalanobis distance. Nairac discloses selecting machine-learning components in order of decreasing values. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Costa to include the ordering of machine learning components in decreasing value, as disclosed in Nairac, in order to determine a threshold Mahalanobis distance (Nairac, p. 122), yielding predictable results.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Gethner et al. (US 5,446,681) (“Gethner”).
Regarding claim 8, Costa teaches the sample information obtaining system according to Claim 1, wherein the spectral data items are spectral data items including any one of 
spectral data items obtained by ultraviolet, visible … spectroscopy (Costa, col. 7, lines 39-53, “The console 102 also comprises an ultraviolet (UV) source 210 … to excite fluorescence emission from a specimen [and] a white [visible] light source 212 … to illuminate a specimen for reflectance measurements. … The console 102 also comprises at least one spectrometer and at least one detector (spectrometer and detector 218) suitable for use with each of the light sources.”), 
spectral data items obtained by Raman spectroscopy (Costa, col. 7, lines 46-48, “Other light sources can be provided in the console 102 such as lasers capable of initiating a Raman scattering from a specimen.”) ….
Costa does not teach the apparatus, wherein the spectral data items are spectral data items including any one of … infrared spectroscopy … and mass spectral data items.
However, Gethner teaches the apparatus, wherein the spectral data items are spectral data items including any one of 
spectral data items obtained by … infrared spectroscopy (Gethner, col. 24, lines 41-43, “The measurement of the infrared spectrum in the various subregions can be accomplished by the use of different infrared spectrometer equipment.”) 
… and 
mass spectral data items (Gethner, col. 17, lines 13-18, “The independent measurements are made by standard analytical tests including, but not limited to: … component analysis (gas chromatography, mass spectroscopy).” Measurements resulting from mass spectroscopy implicitly disclose mass spectral data items.).
Both Costa and Gethner are directed to estimating properties of samples using spectral data. Costa teaches spectral data items obtained by ultraviolet and visible light and by Raman spectroscopy but is silent in teaching spectral data items obtained by infrared spectroscopy and mass spectral data items. Gethner teaches spectral data items obtained by infrared spectroscopy and mass spectral data items. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Costa to include further methods of obtaining spectral data, as disclosed by Gethner, to achieve predictable results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Chan et al. (US 2012/0220476) (“Chan”).
Regarding claim 9, Costa teaches the sample information obtaining system according to Claim 1, wherein the spectral components are represented by a wave number (Costa, col. 18, lines 65-67 and col. 19, line 1, “The computer 202 can select the m-dimensional vector that contains the lth sample of the normalized normal health data at wavelengths                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    λ
                                
                                
                                    m
                                
                            
                        
                     [each wavelength representing a wave number].”) ….
Costa does not teach the apparatus, wherein the spectral components are represented by … a mass-to-charge ratio.
However, Chan teaches the apparatus, wherein the spectral components are represented by … a mass-to-charge ratio (Chan, P[0173], “Peak data from one or more spectra can be subject to further analysis by, for example, creating a spreadsheet in which each row represents a particular mass spectrum, each column represents a peak in the spectra defined by mass [mass-to-charge ratio], and each cell includes the intensity of the peak in that particular spectrum.”). 
Both Costa and Chan are directed to determining the condition of tissue samples using spectral analysis. Costa teaches identification of a spectral component by a wave number but not by a mass-to-charge ratio. Chan teaches identification of a spectral component by mass-to-charge ratio. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Costa to include the identification of a spectral component by a mass-to-charge ratio, as disclosed in Chan to yield predictable results.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124